Citation Nr: 1339837	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-31 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1957 to July 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter has previously been before the Board, most recently in September 2013, at which time the claim was Remanded for further development and for due process reasons.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded this case for referral of the Veteran's TDIU claim to the Director of the VA Compensation and Pension Service for consideration pursuant to 38 C.F.R. § 4.16(b).  Throughout the current appeal, the Veteran has contended that his service-connected disability (peripheral neuropathy, status post, left total knee arthroplasty) has resulted in his unemployability.

In lieu of developing the claim in accordance with the September 2013 Remand, in November 2013 an addendum was obtained from the VA examiner who performed a VA peripheral nerves examination in November 2012.  However, the evidence concerning the impact on the Veteran's ability to work remains in conflict as the addendum did not adequately explain what other factors besides the mild neuropathy involving the Veteran's left foot that may impact on the Veteran's ability to obtain employment.  Accordingly, on remand, this claim should be referred to the Director of the VA Compensation and Pension Service for consideration in accordance with the directives of the September 2013 remand.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board recognizes that this case was remanded previously and sincerely regrets the further delay.  However, the Court has routinely returned to the Board for corrective action cases where development sought on remand was not completed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Refer the claim for TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service for a written decision that explains the reasons and bases for the conclusion reached. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



